 


109 HR 1260 IH: To amend the Farm Security and Rural Investment Act of 2002 to extend contracts for national dairy market loss payments through fiscal year 2007, to increase the payment quantity authorized under such contracts, and for other purposes.
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1260 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Reynolds (for himself, Mr. Sanders, Mr. McHugh, Mr. Obey, Mr. Blunt, Mr. Hinchey, Mr. Walsh, Mrs. Johnson of Connecticut, Mr. McNulty, Mr. Bartlett of Maryland, Mr. McGovern, Mr. English of Pennsylvania, Mr. Boehlert, Mr. Towns, Mr. Etheridge, Ms. Slaughter, Mr. Olver, Mr. Higgins, Mr. Simmons, Mr. Skelton, Mr. Sweeney, Mr. Kuhl of New York, Mr. Nadler, and Mr. Holden) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Farm Security and Rural Investment Act of 2002 to extend contracts for national dairy market loss payments through fiscal year 2007, to increase the payment quantity authorized under such contracts, and for other purposes. 
 
 
1.National dairy market loss payments 
(a)Program extension and changesSection 1502 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7982) is amended— 
(1)in subsection (c)(2)(A), by striking $16.94 and inserting $17.10; 
(2)in subsection (d)(2)— 
(A)by striking 2,400,000 and inserting 4,800,000; and 
(B)by striking the second sentence; and 
(3)in subsections (f) and (g)(1), by striking 2005 both places it appears and inserting 2007. 
(b)Period of effectivenessNotwithstanding section 257 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 907)— 
(1)the amendments made by paragraphs (1) and (2) of subsection (a) shall be effective only during the period beginning October 1, 2005, and ending September 30, 2007; and 
(2)the amendments made by paragraph (3) of such subsection shall be effective only during the period beginning on the first day of the first month beginning after the date of enactment of this Act and ending September 30, 2007. 
 
